[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]DECISION
Before this Court is defendant's motion to compel production of documents relating to income derived from plaintiff's property from 1987 to the present. This motion is brought pursuant to R.C.P. 34 and the arguments of counsel were heard before this Court on July 28, 1994.
The plaintiff, Rock Ridge Limited, owner of federally subsidized housing in the City of Woonsocket, appealed its 1990, 1991, 1992 and 1993 property tax assessments which are based on the City's 1987 valuation of property. The defendant, the tax assessor for the City of Woonsocket, argues that income information from 1987-1994 is necessary to conduct a revaluation of the property using the income approach. The income approach is a favored method of valuation for federally subsidized property.Ferland Corp. v. Bouchard, 626 A.2d 210, 215 (R.I. 1993). This Court rejects plaintiff's argument that the 1987-1989 income statements are irrelevant because plaintiff did not contest those assessments. In view of the fact that the valuation goes back to 1987, such documents are relevant and, accordingly, defendant's motion to compel production of income information for 1987-1994 is granted.
Counsel shall prepare an appropriate order for entry.